UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PETER ZONIS,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-7181 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
LIZZIE GRUBMAN et al.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

      On May 11, 2021, Plaintiff filed an opposition to Defendants’ motion to dismiss. See
ECF No. 41. In light of Plaintiff’s pro se status, the Court deems his submission timely.
Defendants shall file any reply no later than May 21, 2021.

        Additionally, in light of Plaintiff’s attempts to serve Defendant Lizzie Grubman, see ECF
No. 42, Ms. Grubman’s dismissal is vacated, and Plaintiff’s deadline to serve her with the
summons and Complaint is extended nunc pro tunc to July 12, 2021. By separate Order to be
entered today, the Court will direct the United States Marshals Service to attempt personal
service on Ms. Grubman at her registered business addresses. Plaintiff is cautioned that as a
party to this action, he may not attempt service himself. See Fed. R. Civ. P. 4(c)(2).

        Finally, Plaintiff is ORDERED to contact the Pro Se Law Clinic operated by the New
York Legal Assistance Group for assistance with service of process and any other legal issues
that may arise in this action. Plaintiff may make an appointment for a phone call with the Clinic
by completing the online intake form available at https://nylagoi.legalserver.org/modules/matter/
extern_intake.php?pid=142&h=cea984& or by calling (212) 659-6190. Plaintiff shall contact
the Clinic no later than June 1, 2021, and shall file a letter with the Court no later than June 5,
2021, confirming that he has done so.

        The Clerk of Court is directed to reinstate Defendant Lizzie Grubman as a party and to
mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: May 13, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
